Exhibit 10.1


SCHEDULE TO EMPLOYEE RESTRICTED STOCK AGREEMENT
STORAGE TECHNOLOGY CORPORATION
1995 EQUITY PARTICIPATION PLAN

  Award Recipient:

_______________________

  Employee Number:

_______________________


--------------------------------------------------------------------------------


Date of Grant:  

_______________________
 

Shares of Restricted Stock Awarded:  

_______________________
Storage Technology Corporation Common Stock
 

Purchase Price Per Share:  

$0.10
 

Total Purchase Price:  

_______________________
 

Restricted Stock Award Plan (“Plan”):  

1995 Equity Participation Plan
 

Grant Number:  

_______________________
 

Vesting Schedule:  

[If performance-based vesting, include paragraph a]


[a]  

All shares in the Restricted Stock Award will vest on _____________. The vesting
of one-fourth of the shares may be accelerated on each of the first, second and
third anniversaries of the Date of Grant (rounding up in the latter year(s) if
applicable) if StorageTek meets predetermined Performance Criteria as described
in the Employee Restricted Stock Award Agreement to which this Schedule is
attached.


   

[If tenure-based vesting, include paragraph b]
 

[b]  

# shares vest on vest date 1
# shares vest on vest date 2
# shares vest on vest date 3
# shares vest on vest date 4


--------------------------------------------------------------------------------

        This Restricted Stock Award is granted under the Storage Technology
Corporation 1995 Equity Participation Plan, and is governed by the terms and
conditions of the Employee Restricted Stock Award Agreement to which this
Schedule is attached. The information set forth in this Schedule is incorporated
into and made part of the attached Agreement by reference. Please read the
Employee Restricted Stock Award Agreement carefully; your signature will be
deemed to be acknowledgment that you have read and accept the terms and
conditions of the Agreement in its entirety.

        Return this Restricted Stock Award Agreement and a personal check, [for
international employees, include: (drawn on a U.S. correspondent bank)], payable
to StorageTek in an amount equal to $________, in U.S. dollars, which represents
the Total Purchase Price, by _______________, to Stock Administration, MS 4302,
Storage Technology Corporation, One StorageTek Drive, Louisville, CO 80028.

Page 1

--------------------------------------------------------------------------------


STORAGE TECHNOLOGY CORPORATION 1995 EQUITY PARTICIPATION PLAN
EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT
GRANT NUMBER: ________

        THIS AGREEMENT is made between Storage Technology Corporation
(“StorageTek”) and _______________________ (“you”), effective as of
_________________.

        Pursuant to the 1995 Equity Participation Plan (the “Plan”), StorageTek
has granted to you a Restricted Stock Award (the “Award”). This Award has been
granted as a special one-time compensation by StorageTek and is not in lieu of
salary or other compensation for your services.

        In consideration of the foregoing and of the mutual covenants set forth
herein, and other good and valuable consideration, StorageTek and you agree as
follows:

    1.        Incorporation of Plan and Defined Terms. The Award is granted
pursuant to the Plan, which by reference is made a part of this Agreement. Your
acceptance of this Award is your agreement to comply with the terms and
conditions of the Plan. Capitalized terms used in this Agreement and not
otherwise defined will have the meanings set forth in the Plan. The Plan and
related Prospectus are posted on the StorageTek intranet at the following site:
http://gandalf.stortek.com/stock. For paper copies of these documents, please
contact Stock Administration, MS 4302, One StorageTek Drive, Louisville, CO
80028 or call 303.673.6260.

    2.        Decisions of the Committee. The Plan is administered by the Human
Resources and Compensation Committee (the “Committee”) of the Board of
Directors. Any decision, interpretation or other action made or taken in good
faith by the Committee arising out of or in connection with the Plan or the
Award will be final, binding and conclusive on StorageTek and you and any
respective heir, executor, administrator, successor or assign.

    3.        Purchase and Sale of Shares. You agree to purchase from
StorageTek, and StorageTek agrees to sell to you, ________shares (the “Shares”)
of StorageTek common stock, par value $0.10 per share, at a price of $0.10 per
Share. The total purchase price for the Shares is equal to the number of Shares
multiplied by $0.10 (the “Purchase Price”). You further agree to pay the
Purchase Price and deliver to StorageTek a personal check for the full Purchase
Price. The sale of any Shares is subject to StorageTek’s insider trading policy
as more fully described in StorageTek’s policies and procedures.

    4.        Vesting.

    (i)        Schedule. All Shares will vest according to the terms on the
attached Schedule. The vesting is subject to your continuous status as an
Employee or Consultant of StorageTek or its subsidiaries through the vest date.

[If vesting is performance-based, include paragraph a]

[a]     The Committee establishes the Performance Criteria that may be used for
acceleration of one-fourth of the Shares on the first, second and third
anniversaries of the Date of Grant.

[If goals set at grant, include sentence a1]

Page 2

--------------------------------------------------------------------------------

[a1]     The Performance Criteria for the vesting of this Award are as follows:
________________________________________________________________________
________________________________________________________________________

[If goals are to be set annually, include sentence a2]

[a2]     The Committee will set an annual performance goal at the beginning of
each year for the portion of the Shares that may be accelerated in that year.

        The Performance Criteria for accelerated vesting may include any one or
more of the following: net order dollars, net profit dollars, net profit growth,
net revenue dollars, revenue growth, total shareholder return, cash flow,
earnings or earnings per share, growth in earnings or earnings per share, return
on equity, stock price, return on equity or average stockholders’ equity, total
stockholder return, return on capital, return on assets or net assets, return on
investment, revenue, income or net income, operating income or net operating
income, operating profit or net operating profit, operating margin, return on
operating revenue, market share, overhead or other expense reduction, credit
rating, strategic plan development and implementation, succession plan
development and implementation, customer satisfaction indicators, and/or
employee metrics.

        These criteria may be measured on an absolute basis or relative to a
peer group or index and can be measured at the corporate or business unit level.
The Committee is authorized to make adjustments in the method of calculating
attainment of Performance Criteria in recognition of: (a) extraordinary or
non-recurring items, (b) changes in tax laws, (c) changes in generally accepted
accounting principles or changes in accounting policies, (d) charges related to
restructured or discontinued operations, (e) restatement of prior period
financial results, and (f) any other unusual, non-recurring gain or loss that is
separately identified and quantified in StorageTek’s financial statements.

    (ii)        Death or Disability. If you die or become disabled as set forth
in the Plan, prior to the vesting date, your Shares will become 100 percent
vested and the vesting restrictions will lapse.

    5.        Termination of Service.

    (i)        Forfeiture. If you cease to provide continuous status as an
Employee or Consultant of StorageTek or its subsidiaries for any reason, except
death or disability, as set forth in the Plan, prior to the vesting dates
defined in this Agreement, you will forfeit all interest in and any stockholder
rights with respect to the Shares.

       [Section 5.(ii) is for non-U.S. employees only]

    (ii)        Termination Date. For purposes of the Award, your termination
date is the earlier of the date notice of termination is provided or the actual
termination date.

    6.        Tax Obligation. In addition to paying the Purchase Price, you must
also pay StorageTek or any designated subsidiary any amount StorageTek or any of
its subsidiaries is required to collect for tax withholding. In its sole
discretion, StorageTek may allow or require you to pay all or a portion of the
tax withholding by means of: (a) payroll deduction; (b) direct payment; or (c)
withholding from Shares otherwise issuable to you, Shares having a value equal
to or less than the minimum statutory tax withholding rates.

Page 3

--------------------------------------------------------------------------------

    7.        Escrow, Deposit and Release of Shares.

    (i)        Establishment of Escrow Account. StorageTek will establish an
escrow account with its stock transfer agent (the “Agent”) for the benefit of
you and certain other employees who may be awarded shares of StorageTek’s common
stock under the Plan. StorageTek will pay the costs of the Agent.

    (ii)        Deposit of Shares into Escrow. StorageTek will maintain on
deposit in the escrow account all the Shares and other assets relating to or
arising from the Shares until the vesting restrictions have lapsed and the tax
obligation has been satisfied.

    (iii)        Release of Shares. Once the vesting restrictions have lapsed
and the tax obligation has been satisfied, StorageTek will instruct the escrow
Agent to release the Shares to you or your executor or personal representative,
as the case may be, free of any restrictive legends, unless, in the opinion of
counsel, a restrictive legend is necessary to comply with securities or other
regulatory requirements. In its sole discretion, StorageTek may elect to deliver
the Shares, together with any other stock or assets that may be issued to you
with respect to the Shares and which are deposited in the escrow account to you,
either directly in certificate form or electronically to a brokerage account
established for your benefit at a financial/brokerage firm selected by
StorageTek. You agree to complete and sign any documents and take any additional
action that StorageTek may request to enable it to accomplish the delivery of
the Shares on your behalf.

    8.        Other Agreement.

[For U.S. employees, include paragraph a. For non-U.S. employees, include
paragraph b.]

[a]     In the event any term of this Agreement is in conflict with the term of
any other agreement you may have with StorageTek regarding the treatment of
restricted stock, you agree and acknowledge that the terms of this agreement
will govern except in the event of an agreement defining change in control and
providing acceleration of restricted stock in connection with a change in
control, then the terms of the other agreement will govern.

[For international employees, include paragraph b.]

[b]     You agree that the terms of this Agreement and the Plan will govern this
Award and you specifically waive and disclaim any acquired rights in, or
entitlement claims to, the Shares under any other agreement or pursuant to any
applicable law.

    9.       Non-Transferability of Award. Until the Shares have vested and been
delivered to you, this Award is not transferable other than (a) by last will and
testament or the laws of descent and distribution, or (b) pursuant to a
qualified domestic relations order. The Award will not be otherwise transferred
or assigned, pledged, hypothecated or otherwise disposed of in any way, whether
by operation of law or otherwise, and will not be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, hypothecate
or otherwise dispose of the Award other than as permitted above, the Award will
immediately terminate and become null and void. Upon the cancellation of the
Award pursuant to this paragraph, StorageTek will pay you an amount equal to the
Purchase Price you paid for the canceled Shares.

Page 4

--------------------------------------------------------------------------------

    10.        No Right to Future Grants; Extraordinary Item of Compensation.
You acknowledge:

    (i)        that the Plan is discretionary in nature;

    (ii)        that the Award is a one-time benefit that does not create any
contractual or other right to receive future restricted stock awards, or
benefits in lieu of restricted stock awards;

    (iii)        that all determinations with respect to such future grants, if
any, including, but not limited to, the times when restricted stock awards will
be granted, the size of the grant, and the vesting schedule, will be at the sole
discretion of StorageTek;

    (iv)        that your participation in the Plan is voluntary;

    (v)        that the value of the Shares is an extraordinary item of
compensation;

    (vi)        that the Award is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits,
or similar payments.

    11.        Data Privacy. You consent to the transfer of your personal data
by StorageTek both within and outside of your country of residence to
StorageTek, its subsidiaries and any agent thereof in connection with the
administration of the Plan and you waive any notification, registration or
related rights or requirements regarding such transfer required by any
applicable law. You further waive any data privacy rights you may have with
respect to such information and authorize StorageTek and its subsidiaries to
store and transmit such information in electronic form.

    12.        Protection of Confidential Information. In addition to any
confidentiality covenant set forth in any other agreement between you and
StorageTek or its subsidiaries and any remedy thereunder, you agree that during
and after your employment with StorageTek or its subsidiaries, you will not
publish, disclose, disseminate or use, or authorize anyone else to publish,
disclose, disseminate or use any StorageTek, affiliated companies’ and third
party’s private, confidential, proprietary, restricted or secret information
that you may have in any way acquired, learned, developed or created by reason
of your employment with StorageTek or affiliated companies.

    13.        Compliance with Securities Laws. Under no circumstances will any
Shares or other assets be issued or delivered to you unless and until, in the
opinion of counsel for StorageTek or its successors, there will have been
compliance with all applicable requirements of the federal and state securities
laws, listing requirements of any securities exchange on which stock of the same
class as the Shares is then listed, and all other requirements of law or of any
regulatory bodies having jurisdiction over the issuance and delivery of the
Shares or other assets.

Page 5

--------------------------------------------------------------------------------

    14.        Change in Financial or Tax Accounting Treatment. Notwithstanding
any other provision of this Agreement, if any changes in the financial or tax
accounting rules applicable to the Shares covered by this Agreement will occur
which, in the sole judgment of the Committee, may have an adverse effect on the
reported earnings, assets or liabilities of StorageTek, the Committee may, in
its sole discretion, modify this Agreement or cancel and cause a forfeiture with
respect to any unvested Shares at the time of such determination. StorageTek
will promptly pay you in cash an amount equal to the Purchase Price you paid for
any such forfeited Shares.

    15.        Miscellaneous.

    (i)        Rights as a Stockholder. You will have all the rights of a
stockholder with respect to all of the Shares, whether or not your interest in
the Shares has fully vested, including the right to vote all of the Shares and
receive cash dividends or other distributions paid or made with respect to the
Shares.

    (ii)        Employment. Nothing contained in this Agreement creates or
implies an employment contract or term of employment or any promise of specific
treatment upon which you may rely.

[For US employees, include sentences a]

[a]     Rather, you understand that you are an employee at-will, who is free to
resign at any time, and who may be terminated at any time, with or without
“cause,” notice or formality. You acknowledge that this provision can only be
modified through a written, signed agreement with StorageTek.

    (iii)        Governing Law. This Agreement will be construed and enforced in
accordance with the laws of the State of Colorado without giving effect to the
principles of conflicts of laws.

    (iv)        Severability. The provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, will
nevertheless be binding and enforceable.

    (v)        Binding Effect. The provisions of this Agreement will be binding
upon the parties hereto, their successors and assigns, including, without
limitation, your estate and the executors, administrators or trustees of your
estate; any person or entity to which these Shares were transferred pursuant to
a qualified domestic relations order; and any receiver, trustee in bankruptcy or
representative of your creditors.

Page 6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth in the Schedule.

Storage Technology Corporation

By:_______________________________
Corporate Officer
Title NAME OF EMPLOYEE

_________________________________
Employee Name
Address 1
Address 2
Address 3



Page 7

--------------------------------------------------------------------------------